Title: Peter S. Du Ponceau to Thomas Jefferson, 6 January 1818
From: Du Ponceau, Peter Stephen
To: Jefferson, Thomas


                    
                         Dear Sir
                        Philadelphia,
6th January 1818
                    
                    I have now the honor to answer your Letter of the 30th ulto. The Committee, I have no doubt, will be as much pleased as I am to find that there is a probability of Supplying the deficiencies of their Copy of the Westover MS. You will render them great service if you can procure for them the loan of that which you have lately received. It will be carefully used & punctually returned.
                    I beg leave, to anticipate the thanks of the Committee for your excellent “Examination of into the boundaries of Louisiana.” It is a most valuable Document, Short, yet full & perspicuous. It places on its true ground the argument to be drawn from the word “retrocession,” on which the Spanish Negociators have laid so much stress. The Postcript relative to the Northern boundary will be quoted as an authority hereafter, & the Chronological series of dates will be of much use to future Historians.
                    I have given a Cursory examination to the Vocabularies which you have had the goodness to present us with, & observe with pleasure that they are of languages respecting which we are greatly deficient; I allude particularly to those of the Tribes South of Virginia. What remains of your Arrangement makes us regret the more what is lost & defaced; I hope, however, that with some labour & attention, a good deal of it will be preserved. We have not yet obtained Capt. Lewis’s collection, Messrs Biddle & Vaughan are actively engaged in endeavouring to obtain all his MSS. When they are in our possession, you Shall be duly informed of it, especially the Observations on Longitude & Latitude, on which the Committee will give their opinion as you require.
                    The Committee would be greatly obliged to you, if you could point out to them some intelligent Indian Agent, with whom they might correspond & get further information respecting the languages of the Creeks, Chickasaws, Choctaws, & other southern Indians, particularly as to their grammatical forms.
                    I am happy to find that there is foundation for what Professor Adelung Says of General Washington. It does honor to him & to our Country. The other anecdote bears error on the face of it, but it has done good by reminding you of the MS. Journal found by Govr Claiborne. The Committee would be very glad to have a Copy of it, but you have already done So much for them, that they fear to give you additional trouble by requesting you to obtain, if possible, a Copy of it for them, or the loan of that which is probably Still in the hands of Col. Monroe.
                    Every time I take up the pen to address you, I am Sensible that we intrude too much on your well-earned leisure. If any thing could now add to your honorable fame, this Committee would see Some inducement to you to continue to patronize in them the Sciences which they cultivate, but as it is, We must rely only on your goodness, your attachment to your Country, & your anxious wish to see it famed for general Science, as it is for Legislation &  the useful arts
                    
                        I have the honor to be With the greatest respect Sir Your most obed humble servt
                        Peter S, Du Ponceau
                    
                